Order, entered August 6, 1969, granting plaintiff wife’s motion for temporary alimony and counsel fee in an action for divorce and directing defendant husband to pay $65 per week for the support and maintenance of plaintiff and the infant children plus mortgage charges and gas, electric and telephone bills of the marital abode, unanimously modified, on the law, by deleting the provisions of the order directing that defendant pay “ all mortgage, gas, electric and telephone bills that have fallen into arrearages prior to the institution of this action,” and as so modified is affirmed, with $30 costs and disbursements to the plaintiff. The plaintiff may not recover living expenses incurred prior to the institution of the action, the award of temporary alimony contemplating maintenance between the time of the application therefor and the trial of the action. (Lewis v. Lewis, 22 A D 2d 860.) Concur — ■ Eager, J. P., Tilzer, McGivern, McNally and Steuer, JJ.